OPINION
By THE COURT.
Submitted on motion by the appellant seeking an order setting down for hearing and to proceed with the determination of the undecided assignments of error in this case in accordance with the mandate of the Supreme Court of Ohio entered on March 23, 1949. The record discloses that the judgment of this court was reversed as to our ruling on the first assignment of error and the case was remanded to us for consideration of the other errors assigned and not passed upon. The application for a further oral hearing will be denied as one hearing has been given the appellant on all of the other assigned errors.
The appellant further moves the court for an order granting leave to file a supplemental brief raising the question that §154-73 GC is in violation of the Fourteenth Amendment to the Constitution of the United States. The appellant is raising this question in view of the decision of the Supreme Court in this case. In other words, the appellant is asking this court to determine the constitutionality of a decision of the Supreme Court of Ohio. We are of the opinion that this question should have been urged in the Supreme Court and should not be considered here. This motion will be overruled.
The remaining errors assigned all relate to the sufficiency of the evidence to support the ruling of the State Medical Board. On this question we find the evidence submitted to the Board was competent and relevant to the issues and was sufficient to warrant the conclusions therein announced. We find no further error in the record and the judgment is affirmed.
MILLER, PJ, and WISEMAN, J, concur.
HORNBECK, J, concurs in judgment.